Citation Nr: 1039209	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Ms. DW


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard and Air National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the appellant testified before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of this 
hearing has been associated with the claims file.  The appellant 
submitted additional evidence, waiving initial consideration of 
this evidence by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he has current right and left knee 
disorders attributable to service.  The record shows, and the 
appellant testified regarding, a preservice injury to the right 
knee for which he underwent surgery.  The appellant testified, 
however, that at the time he began National Guard service, his 
knee had recovered.  

Prior to one period of National Guard service, the appellant was 
evaluated.  In the March 1998 record, the clinician wrote that he 
did not see any reason why the appellant did not qualify for Army 
National Guard.  The clinician also made reference to a previous 
left knee disability.  Further, in this regard, the claims file 
contains a March 1982 private treatment record, dated prior to 
any National Guard service, in which the clinician found 
"Osteochondritis dissecans is the most likely diagnosis, lateral 
femoral chondyle of the left knee."  Other records, however, do 
not make note of any pre-existing left knee disability and the 
appellant specifically denies any such pre-existing left knee 
injury or disability.

The appellant testified that injury leading to the current 
disability occurred to the right knee in June 1999 during 
National Guard service, and that the left knee disability 
developed secondary to the right knee disability.  Service 
records corroborate that the appellant sought treatment in June 
1999.  An earlier service treatment record, dated in July 1985, 
documents that the appellant had had a right knee strain.  
Considering this evidence of record, as the appellant's only 
service was in the National Guard, the presumption of soundness 
contained in 38 C.F.R. § 3.304 does not apply to this appeal.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Service connection would be warranted, however, if the evidence 
showed that an injury while in the National Guard led to the 
current disability or that the injury aggravated a prior injury.  
See 38 C.F.R. § 3.6.  The appellant's testimony raises the issue 
of whether the current left knee disability is secondary to the 
right knee disability.  See 38 C.F.R. § 3.310.

The appellant was not provided a VA examination in which an 
examiner addressed these questions on appeal.  The Board finds 
that there is a duty to assist the appellant by providing such an 
examination.  See 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the examination report, 
the examiner should answer the questions on appeal, to include 
clarifying whether the appellant had a pre-existing left knee 
injury.  

In addition, copies of all outstanding records of treatment, VA 
and non-VA, received by the appellant for the knee disabilities 
must be obtained and made part of the claims file.  See 38 C.F.R. 
§ 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
appellant for the knee disabilities must be 
obtained and made part of the claims file.

2.  The appellant should be afforded an 
orthopedic examination to determine the 
nature and etiology of any knee disorders.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, post service medical records and 
the statements and testimony presented by 
the appellant in connection with his 
appeal.  Following this review and the 
examination, the examiner is requested to 
provide answers to the following questions:

a)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
appellant has a current right 
knee disorder that began or was 
aggravated by service?  

b)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
appellant has a current left knee 
disorder that began or was 
aggravated by service?  The 
examiner should specifically seek 
to clarify whether the appellant 
had a left knee disorder prior to 
National Guard service.

c)  Is it at least as likely as 
not (50 percent or greater 
probability), when considering 
the evidence of record, that the 
appellant has a current left knee 
disorder that was caused or 
aggravated by the right knee 
disorder?

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation. 

3.  Thereafter, the claims on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  

If either benefit sought on appeal is not 
granted, the appellant and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received since 
the statement of the case was issued.  

An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


